Citation Nr: 1423032	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as being due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1970 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's claim.

A July 2010 VA Income-Net Worth and Employment Statement (VA Form 21-527) shows that the Veteran checked "yes" to a question asking whether he claimed or was receiving disability benefits from the Social Security Administration (SSA).  The Veteran's claims file does not indicate whether there was any verification that the Veteran had indeed sought such benefits.  However, since SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider any such available records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Therefore, this appeal must be remanded to give the AOJ an opportunity to conduct an inquiry as to whether the Veteran has applied for disability benefits through the SSA.  The AOJ should then obtain any available records associated with the Veteran's SSA claim. 

Since the claims file is being returned it should also be updated to include VA treatment records compiled since November 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since November 2013.

2.  Take appropriate steps to verify whether the Veteran has filed a claim for SSA disability benefits.  If so, then request directly from the SSA complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.









The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



